Citation Nr: 1111468	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  06-00 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for malignant fibrous histiosarcoma with lymph node metastases.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from October 1972 to October 1976.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a July 2006 decision, the Board determined that new and material evidence had been received to reopen a previously denied claim of service connection for malignant fibrous histiocytoma and remanded the matter to the RO for additional evidentiary development.  In an October 2007 decision, the Board denied service connection for malignant fibrous histiosarcoma with lymph node metastases.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  

While the matter was pending before the Court, in July 2008, the appellant's then-attorney and a representative of VA's General Counsel filed a joint motion for remand.  In an August 2008 order, the Court granted the motion, vacated the Board's October 2007 decision, and remanded the matter to the Board.

In November 2008 and September 2010, the Board remanded the matter to the RO for additional evidentiary development, as directed by the Court's August 2008 order.  As set forth in more detail below, another remand of this matter is required based on the RO's failure to comply fully with the terms of the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that where remand instructions are not followed, the Board errs as a matter of law when it fails to ensure compliance).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The appellant seeks service connection for malignant fibrous histiosarcoma, a soft tissue sarcoma, which he contends is causally related to his exposure to environmental hazards during service, including Agent Orange, jet fuel, and/or various other unspecified toxins.  

First, the appellant seeks service connection for malignant fibrous histiosarcoma based on Agent Orange exposure.  He contends that during the course of his military duties as an aircraft mechanic, he was required to handle cargo on planes arriving from Vietnam.  This cargo included body bags which he presumes were contaminated with Agent Orange, as well as barrels bearing orange stripes labelled "carcinogenics" which he believes contained Agent Orange.  He also contends that two of his former duty stations, McGuire Air Force Base in New Jersey and Chanute Air Force Base in Illinois, were contaminated with numerous toxins, including Agent Orange.  

A review of the record indicates that the appellant did not serve in Vietnam during the Vietnam era, nor did he have overseas service which involved duty or visitation in Vietnam.  He does not contend otherwise.  He is therefore not entitled to the legal presumption of Agent Orange exposure.  See 38 C.F.R. § 3.307(a)(6)(iii) (2010); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009).  

Additionally, the record on appeal indicates that the service department has advised VA that their records contain no indication that the appellant was exposed to herbicides such as Agent Orange during his period of active duty.  The service department has further indicated that historical records do not document the spraying, testing, transporting, storage or use of herbicides at McGuire Air Force Base or Chanute Air Force Base during the appellant's tour of duty.  Indeed, the service department advised the RO that the Department of Defense suspended the use of Agent Orange in 1970.  See e.g. September 2009 response from the U. S. Armed Services Center for Research of Unit Records (CURR) (now known as the U.S. Army & Joint Services Records Research Center (JSSRC)).  

Based on the evidence currently of record, therefore, in-service exposure to an herbicide agent such as Agent Orange has not been established, nor may it be presumed.  38 C.F.R. § 3.309(e) (2010).  Moreover, given the unambiguous response from the service department, the Board finds that further requests for information regarding Agent Orange exposure would be futile.  38 C.F.R. § 3.159(c) (2010).  The RO has therefore substantially complied with prior remand instructions with respect to this theory of entitlement.  See e.g., D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  The appellant is advised that although VA has met its duty to assist with respect to this issue, he has the right to submit additional evidence and argument on the matter on remand.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant has also advanced additional theories of entitlement to service connection for malignant fibrous histiosarcoma.  In that regard, he reports that in the course of his duties as an aircraft mechanic, he was frequently exposed to jet fuel.  He theorizes that this exposure to jet fuel may have caused his soft tissue sarcoma.  

Although the appellant's service treatment records are entirely silent for any indication of exposure to jet fuel, given his military occupational speciality as an aircraft maintenance specialist, his exposure to jet fuel is consistent with the scope of his military duties.  The record on appeal, however, currently contains no indication that the appellant's reported in-service exposure to jet fuel caused him to develop malignant fibrous histiosarcoma.  Indeed, in March 2007, the appellant was afforded a VA medical examination in connection with his claim.  After examining the appellant and reviewing the claims folder, the examiner concluded that it was less likely than not that the appellant's malignant fibrous histiosarcoma was causally related to exposure to jet fuel.  He explained that neither he nor an oncologist he had consulted were aware of any significant etiological relationship between exposure to jet fuel and the development of this type of malignancy.  The Board finds that the examination report is adequate and notes that the record on appeal otherwise contains no indication of a link between the appellant's reported in-service exposure to jet fuel and his post-service malignant fibrous histiosarcoma.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Under these circumstances, the Board finds that VA has undertaken all necessary development action with respect to this theory of entitlement.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Again, the appellant is advised that although VA has met its duty to assist with respect to this issue, he has the right to submit additional evidence and argument on the matter on remand.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Finally, the appellant has contended that two of his former duty stations, McGuire Air Force Base in New Jersey and at Chanute Air Force Base in Illinois, were contaminated with numerous toxins in addition to Agent Orange, including hydrazine, nuclear waste, pesticides, and other unspecified contaminants.  He theorizes that his malignant fibrous histiosarcoma is causally related to his exposure to these toxins.  

Pursuant to instructions in the July 2008 joint motion for remand and the Court's August 2008 order, in November 2008 and September 2010, the Board remanded the matter to the RO with instructions to provide a copies of the appellant's June 2005 hearing transcript and his personnel records to JSRRC to enable them to conduct evidentiary development regarding the appellant's exposure to Agent Orange and other environmental hazards.  As set forth above, the RO has substantially complied with these remand instructions regarding the appellant's exposure to Agent Orange.  There remains, however, a question as to whether McGuire Air Force Base in New Jersey and Chanute Air Force Base in Illinois were host to other environmental hazards which could have been causative of malignant fibrous histiosarcoma.  This must be pursued on remand.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that the Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Here, the Board notes that the RO has indicated that JSRCC procedures proscribe them from forwarding a copy of the appellant's hearing transcript and personnel records for the purposes of conducting this additional research.  Nonetheless, the RO can provide JSRCC with the necessary information contained in those documents to enable them to respond to VA's inquiry as to the appellant's potential exposure to other toxic chemicals in Chanute AFB and McGuire AFB.  In that regard, the appellant's service personnel records show that he participated in training at Chanute Air Force Base in Illinois from February to March 1973, but was otherwise stationed at McGuire Air Force Base, New Jersey.  His military occupational speciality was aircraft maintenance specialist.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should contact JSRRC for the purpose of inquiring whether the service department possesses any information indicating that the appellant was exposed to environmental toxins other than Agent Orange while stationed at Chanute Air Force Base in Illinois from February to March 1973, and at McGuire Air Force Base in New Jersey from March 1973 to October 1976.  

2.  After conducting any additional development deemed necessary based on the response received from JSRRC, the RO should readjudicate the claim, considering all the evidence of record.  If the claim remains denied, the appellant and his representative should be issued an appropriate supplemental statement of the case and an opportunity to respond.  

The case should then be returned to the Board for appropriate appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



